DETAILED ACTION
Claim(s) 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks and/or Arguments
Claim Rejections - 35 USC § 103
Applicants argue that the prior art of record fail to render obvious the features of independent claim 1, and in particular the feature, ”wherein the coordinator electronic device is configured to enter a power saving mode after providing the first configuration parameter indicative of the scheduling of the reporting from the first sensor device”. In the Non-Final Rejection (“NF”) dated September 8, 2022, said feature was addressed in the rejection of claim 10 under 35 USC 103 as being unpatentable over BAUGH (WO 2018/100383, cited in January 14, 2021 IDS) in view of BRAH MBHATT (US 20060116170 A1) and further in view of in view of YOKOYAMA (US 20130308514 A1). Applicants disagree with this rejection because YOKOYAMA which was relied upon to remedy the deficiency of BAUGH with respect to this feature, “…does not teach or suggest a first configuration parameter based on obtained sensor data and indicative of the scheduling of the reporting from the first sensor device as currently claimed.” because, “Yokoyama’s mobile terminal device transitions from idle to active only after the base station enters the power-saving state”. 
“ For example, in Yokoyama the base station notifies the mobile terminal device of
detection information pertaining to power-saving control — in particular, the power-saving time indicative of the time that elapses before the base station itself enters a power-saving state (i.e., turns itself off) and the detection time indicative of the time during which a region is detected in which it is difficult for a mobile terminal device to communicate with any base stations — after which the base station turns itself off. Yokoyama, para. [0029], [0083]; Fig. 8. Thus, the base station in Yokoyama merely
provides information on its own power-control schedule without including any information or instructions (e.g., first configuration parameter) pertaining to the scheduling of the reporting by the mobile terminal device (e.g., first sensor device). Further, upon receiving notification of detection information, the mobile terminal device transitions from a communication-disabled stated (e.g., idle state) to a communication-enabled state (e.g., active state) for the purpose of detecting a coverage hole that it later reports to the base station. Yokoyama, para. [0030], [0084]; Fig. 8. But, given that
Yokoyama’s mobile terminal device transitions from idle to active only after the base station enters the power-saving state, Yokoyama does not teach or suggest a first configuration parameter based on obtained sensor data and indicative of the scheduling of the reporting from the first sensor device as currently claimed.”


 	Thus, Applicants appear to argue that because the mobile station becomes active after the base station enters the power saving state, that the notification transmitted from the base station to the mobile station can’t qualify as the first configuration parameter indicative of the scheduling of the reporting from the first sensor device. First in response to the arguments presented by the Applicants it is noted that, the claim language does not necessarily exclude the sensor device/mobile station from going active after receiving the first configuration parameter from the coordinator device/base station. In other words, the features upon which applicant relies (i.e., active/non-active state of the sensor device following reception of the first configuration parameter) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Furthermore, with respect of the notification, transmitted from the base station/coordinator device to the mobile station/sensor, Applicants argue that the notification does not have any information or instructions. However, as taught by Yokoyama and explained by the Applicants, the sensor device (i.e. mobile station) responsive to receiving the notification, makes a measurement (i.e. detects hole) and makes a subsequent report to the coordinator device (i.e. base station). 


“Further, upon receiving notification of detection information, the mobile terminal device transitions from a communication-disabled stated (e.g., idle state) to a communication-enabled state (e.g., active state) for the purpose of detecting a coverage hole that it later reports to the base station. Yokoyama, para. [0030], [0084]; Fig. 8”.


So, although the base station may not explicitly instruct scheduling of a report from the UE through the notification, it is implicitly scheduled based upon reception of the notification by the UE. Thus, the argument that the prior art of record fails to render obvious claim 1 is not persuasive.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 3, 4, 5, 6, 8, 10, 11, 12, 13, 14, 15, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAUGH (WO 2018/100383, cited in January 14, 2021 IDS) in view of BRAHMBHATT (US 20060116170 A1) in view in view of YOKOYAMA (US 20130308514 A1).

In regards to claim(s) 1 and 12, BAUGH teaches a coordinator electronic device comprising (BAUGH teaches a coordinator electronic device, controller 100, throughout the disclosure. Refer in particular to [Fig 1, Ref 100], [Page 3, Line(s) 9-16], [Page 5, Line(s) 22 - Page 7, Line 20] ): a memory circuitry ([BAUGH Page(s) 23- Page 24] teach memory circuitry “…one or more memory elements can store data and/or program instructions used to implement the operations described herein…”); an interface circuitry ([BAUGH, Fig. 1] illustrates an interface circuitry, note interconnections between the controller 100 and elements, [Fig. 1, Ref 104], [Fig. 1 , Ref 102], and [Fig. 1, Ref 126]. Also refer to [Page 5, Line(s) 21-28] where it recites, “…The controller comprises a communication interface adapted to communicate with the sensor devices”); and a processor circuitry ([BAUGH Page(s) 23- Page 24] teach processor circuitry, “…Embodiments of disclosure provide tangible non-transitory storage media comprising program instructions operable to program a processor to perform any one or more of the methods described and/or claimed herein and/or to provide data processing apparatus as described…”); the processor circuitry being configured to: 
obtain sensor data from a first sensor device (BAUGH [Fig. 3, Ref 300] teaches obtaining sensor data from a first sensor device, where it recites, “Obtain sensor data from a sensor device”. BAUGH [Page 5, Line(s) 4-7] “…the sensor device is operable to provide sensor data indicating value of this sensed parameter to the controller..”); 
provide to the first sensor device, based on the sensor data obtained, a first configuration parameter indicative of scheduling of reporting from the first sensor device (BAUGH [Page 8, line(s) 9 - 27] teaches providing to the first sensor device, sensor device, based on the sensor data obtained, a first configuration parameter indicative of scheduling of reporting from the first sensor device, reporting command to reduce/adjust reporting rate“…the controller obtains sensor data…according to some…selected reported condition…It uses this data to establish an expectation value of the sensor data…It also establishes a measure of the expected spread of data values….Once a minimum number of values has been obtained…the controller may send a reporting command to the sensor device to cause it to reduce its reporting rate….”. BAUGH [Page 9, Line(s) 6 - 30] also teaches features concerning providing the configuration data parameter of scheduling of reporting, reporting command, to the first sensor device.); and 


Despite these differences similar features have been seen in other networking arrangements involving use of a controller and a network of sensors. BRAHMBHATT (US 20060116170 A1) [Par. 52] teaches a network comprising a coordinator electronic device and a plurality of sensors, where a sensor of the plurality transmits a request, discovery request, which is received by a controller device, wireless access point, “[0052] Embodiments may also be extended for Lightweight Access Point Protocol (LWAPP) specifications. Using an LWAPP, sensor node 60c may determine, based on discovery responses, which wireless access point to associate with. In the discovery request, the sensor node may include a message that includes a network ID. Only a wireless access point having a network ID that matches the network ID in the discovery request would respond with a discovery response…”
  	Thus based upon in BRAHMBATT it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify BAUGH to arrive at the coordinator electronic device with processor circuitry configured to: receive a first request from the first sensor device, as similarly seen in BRAHMBHATT in order to provide a benefit of a means of providing a connection setup between sensor devices and the coordinator electronic device of BAUGH.
BAUGH is further silent on the coordinator electronic device according to claim 1, wherein the coordinator electronic device is configured to enter a power saving mode after providing the first configuration parameter indicative of the scheduling of the reporting from the first sensor device. Despite these differences similar features have been seen in other prior art involving network devices. YOKOYAMA [Fig. 8] teaches a feature where a coordinator device, base station 100, enters a power saving mode, turn off transmitting circuit/receiving circuit, after providing a communication, make notification of detection information.
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify BAUGH in light of YOKOYAMA to arrive at wherein the coordinator electronic device is configured to enter a power saving mode after providing the first configuration parameter, in order to increase the efficiency of the power usage of the coordinator electronic device.



In regards to claim(s) 3 and 20, BAUGH teaches the Coordinator electronic device according to claim 1, wherein the first sensor device is a sensor device external to the coordinator electronic device ([BAUGH, Fig. 1] illustrates sensor device(s), 160a-160c, 114a-114b etc, external to controller 100).

In regards to claim 4, BAUGH teaches the Coordinator electronic device according to claim 1, wherein the sensor data comprises a first measurement parameter ([BAUGH page(s) 4 line 15 – line 30] teach where the sensor data comprises a first measurement parameter such as temperature, wind speed, humidity, pressure, level of a gas, blood pressure, heart rate...etc.).

In regards to claim(s) 5 and 13, BAUGH teaches Coordinator electronic device according to claim 1, wherein the first configuration parameter comprises one or more of: a first identifier indicative of a scheduling group for the first sensor device, a first reporting time slot, a first reporting frequency, a first measurement range, and a first identification information of a data acquisition server (BAUGH [Page 8, line(s) 9 - 27] teaches determining wherein the first configuration parameter comprises a first reporting frequency, reduced reporting rate, “reporting command to reduce/adjust reporting rate“…the controller obtains sensor data…according to some…selected reported condition…It uses this data to establish an expectation value of the sensor data…It also establishes a measure of the expected spread of data values….Once a minimum number of values has been obtained…the controller may send a reporting command to the sensor device to cause it to reduce its reporting rate….”. BAUGH [Page 9, Line(s) 6 - 30] also teaches features concerning providing the configuration data parameter of scheduling of reporting, reporting command, to the first sensor device.).

In regards to claim(s) 6 and 14, BAUGH teaches Coordinator electronic device according to claim 1, wherein the processor circuitry is configured to: determine, based on the sensor data obtained, the first configuration parameter indicative of scheduling of reporting from the first sensor device (BAUGH [Page 8, line(s) 9 - 27] teaches determining based on the sensor data, the first configuration parameter indicative of reporting from the first device, reporting rate, “reporting command to reduce/adjust reporting rate“…the controller obtains sensor data…according to some…selected reported condition…It uses this data to establish an expectation value of the sensor data…It also establishes a measure of the expected spread of data values….Once a minimum number of values has been obtained…the controller may send a reporting command to the sensor device to cause it to reduce its reporting rate….”. BAUGH [Page 9, Line(s) 6 - 30] also teaches features concerning providing the configuration data parameter of scheduling of reporting, reporting command, to the first sensor device.).

In regards to claim 15, BAUGH teaches the method according to claim 14, wherein the determining of the first configuration parameter comprises determining the first configuration parameter based on a first measurement parameter obtained from the first sensor device (BAUGH [Page 8, line(s) 9 - 27] teaches determining based on a first measurement parameter, sensor data,  the first configuration parameter indicative of reporting from the first device, reporting rate, “reporting command to reduce/adjust reporting rate“…the controller obtains sensor data…according to some…selected reported condition…It uses this data to establish an expectation value of the sensor data…It also establishes a measure of the expected spread of data values….Once a minimum number of values has been obtained…the controller may send a reporting command to the sensor device to cause it to reduce its reporting rate….”. BAUGH [Page 9, Line(s) 6 - 30] also teaches features concerning providing the configuration data parameter of scheduling of reporting, reporting command, to the first sensor device.).

In regards to claim(s) 8 and 17, BAUGH teaches Coordinator electronic device according to claim 1, wherein the processor circuitry is configured to: determine whether the obtained sensor data satisfies a criterion; update, based on the sensor data obtained, the first configuration parameter indicative of scheduling of reporting from the first sensor device, when it is not determined that the obtained sensor data satisfies the criterion; and provide, to the first sensor device, an updated first configuration parameter (BAUGH [Page 8, line(s) 9 - 27] “reporting command to reduce/adjust reporting rate“…the controller obtains sensor data…according to some…selected reported condition…It uses this data to establish an expectation value of the sensor data…It also establishes a measure of the expected spread of data values….Once a minimum number of values has been obtained…the controller may send a reporting command to the sensor device to cause it to reduce its reporting rate….”. BAUGH [Page 9, Line(s) 6 - 30] also teaches features concerning providing the configuration data parameter of scheduling of reporting, reporting command, to the first sensor device.).

In regards to claim 11, BAUGH teaches Coordinator electronic device according to claim 1, wherein the sensor data comprises one or more of: environmental data, location data, and motion data([BAUGH page(s) 4 line 15 – line 30] teach where the sensor data comprises environmental data such as temperature, wind speed, humidity, pressure, level of a gas...etc.).


Claim(s) 7, 9, and 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over BAUGH (WO 2018/100383) in view of BRAHMBHATT (US 20060116170 A1) in view of YOKOYAMA (US 20130308514 A1) in view of NATARAJAN (US 20180213348 A1, cited in January 14, 2021 IDS);


In regards to claim 7, BAUGH is silent on the Coordinator electronic device according to claim 6, wherein the determining of the first configuration parameter is based on a size of a scheduling group. Despite these differences similar features have been seen in other prior art involving a network of sensors. NATARAJAN [Par. 22] teaches where a configuration parameter, CS sampling schedule, is based on a size of a scheduling group, minimum number of sensor nodes, “[0022] CS scheduling circuit 304 is configured to calculate a CS sampling schedule based on the determined state and further based on results of a sparse signal recovery algorithm. The CS schedule specifies which sensors are to collect and transmit data, and how often. For example, the CS schedule may include sensor IDs for the sensors which are designated to be active, as well as a time offset and sampling frequency to describe the timing of data measurement and transmission. The sparse signal recovery algorithm generally determines a minimum number of sensor nodes, for participation in measurement and transmission, which can accurately represent the entire sensor field. Under equilibrium conditions, which are typical, this number of sensors is a relatively small fraction of the total number of sensors, resulting in significant power savings under most conditions. Additionally, in some embodiments, the CS schedule sequences the measurements, such that all sensors are periodically sampled to provide the coverage required to detect anomalous events.”
Thus it would have been obvious to a person of ordinary skill in the art before the time of the effective filing date of the invention to further modify BAUGH to arrive at the Coordinator electronic device according to claim 6, wherein the determining of the first configuration parameter is based on a size of a scheduling group (i.e. such as a minimum number of sensor nodes), as similarly seen in NATARAJAN, in order to provide a benefit of additional power savings.

 	In regards to claim 9, BAUGH teaches the Coordinator electronic device according to claim 7, wherein the determining of the first configuration parameter is based on a first measurement parameter obtained from the first sensor device, (BAUGH [Page 8, line(s) 9 - 27] teaches determining based on a first measurement parameter, sensor data,  the first configuration parameter indicative of reporting from the first device, reporting rate, “reporting command to reduce/adjust reporting rate“…the controller obtains sensor data…according to some…selected reported condition…It uses this data to establish an expectation value of the sensor data…It also establishes a measure of the expected spread of data values….Once a minimum number of values has been obtained…the controller may send a reporting command to the sensor device to cause it to reduce its reporting rate….”. BAUGH [Page 9, Line(s) 6 - 30] also teaches features concerning providing the configuration data parameter of scheduling of reporting, reporting command, to the first sensor device.).


In regards to claim 16, BAUGH is silent on the method according to claim 14, wherein the determining of the first configuration parameter comprises determining the first configuration parameter based on a size of a scheduling group. Despite these differences similar features have been seen in other prior art involving a network of sensors. NATARAJAN [Par. 22] teaches where a configuration parameter, CS sampling schedule, is based on a size of a scheduling group, minimum number of sensor nodes, “[0022] CS scheduling circuit 304 is configured to calculate a CS sampling schedule based on the determined state and further based on results of a sparse signal recovery algorithm. The CS schedule specifies which sensors are to collect and transmit data, and how often. For example, the CS schedule may include sensor IDs for the sensors which are designated to be active, as well as a time offset and sampling frequency to describe the timing of data measurement and transmission. The sparse signal recovery algorithm generally determines a minimum number of sensor nodes, for participation in measurement and transmission, which can accurately represent the entire sensor field. Under equilibrium conditions, which are typical, this number of sensors is a relatively small fraction of the total number of sensors, resulting in significant power savings under most conditions. Additionally, in some embodiments, the CS schedule sequences the measurements, such that all sensors are periodically sampled to provide the coverage required to detect anomalous events.”
Thus it would have been obvious to a person of ordinary skill in the art before the time of the effective filing date of the invention to further modify BAUGH to arrive at the method according to claim 14, wherein the determining of the first configuration parameter comprises determining the first configuration parameter based on a size of a scheduling group.  (i.e. such as a minimum number of sensor nodes), as similarly seen in NATARAJAN, in order to provide a benefit of additional power savings.

Claim(s) 2 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAUGH (WO 2018/100383) in view of BRAHMBHATT (US 20060116170 A1) in view of YOKOYAMA (US 20130308514 A1) in view of Parsa (20070263856 A1) .

In regards to claim 2, BAUGH is silent on the coordinator electronic device according to claim 1, wherein the first sensor device is a sensor internal to the coordinator electronic device. Despite these differences similar features have been seen in other prior art involving senor devices. Parsa (20070263856 A1)  for example teaches features pertaining to sensor devices. Specifically, Parsa (20070263856 A1) [Par. 22] teaches a coordinator device, access point, that internally incorporates a sensor device, “…one or more temperature sensors are associated with the access point, e.g., in conjunction with circuit boards(s) or other internal electronic component…”. Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify BAUGH in light of the teachings of Parsa to arrive at wherein the first sensor device is a sensor internal to the coordinator electronic device, to provide an alternative sensor arrangement with the benefit of more efficient usage of physical space.

In regards to claim 19, BAUGH is silent on the method according to claim 12, wherein the first sensor device is a sensor device internal to the coordinator electronic device. Despite these differences similar features have been seen in other prior art involving senor devices. Parsa (20070263856 A1)  for example teaches features pertaining to sensor devices. Specifically, Parsa (20070263856 A1) [Par. 22] teaches a coordinator device, access point, that internally incorporates a sensor device, “…one or more temperature sensors are associated with the access point, e.g., in conjunction with circuit boards(s) or other internal electronic component…”. Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify BAUGH in light of the teachings of Parsa to arrive at wherein the first sensor device is a sensor device internal to the coordinator electronic device, to provide an alternative sensor arrangement with the benefit of more efficient usage of physical space.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476